Exhibit 10.2

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 1, 2016
(this “Amendment”), is entered into among HSFR, INC., a Delaware corporation, as
seller (the “Seller”), THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchaser Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
agent (in such capacity, together with its successors and assigns in such
capacity, the “Agent”) for each Purchaser Group, and, solely with respect to
Section 10, HENRY SCHEIN, INC. (“HS”), a Delaware corporation, as performance
guarantor (the “Performance Guarantor”).

BACKGROUND

The Seller, HS, as initial Servicer, Purchasers, Purchaser Agents and Agent are
parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as
amended by that certain Omnibus Amendment No. 1, dated as of July 22, 2013, that
certain Omnibus Amendment No. 2, dated as of April 21, 2014, that certain
Amendment No. 1 to Receivables Purchase Agreement, dated as of September 22,
2014, and that certain Amendment No. 2 to Receivables Purchase Agreement, dated
as of April 14, 2015, the “Receivables Purchase Agreement”). The parties are
entering into this Amendment to amend or otherwise modify the Receivables
Purchase Agreement.

AGREEMENT

1.        Definitions. Capitalized terms are used in this Amendment as defined
in Exhibit I to the Receivables Purchase Agreement.

2.        Amendments. Each of the parties hereto (other than the Performance
Guarantor) agrees that the Receivables Purchase Agreement is hereby amended as
follows:

(a)        Section 1.1(b) of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“Seller may in its sole discretion, upon at least 45 Business Days’ written
notice to the Agent (which shall promptly forward a copy to each Purchaser
Agent), call and repurchase from the Purchasers all right, title and interest in
the Receivables and terminate the purchase facility in whole, or upon at least
15 Business Days’ written notice in a form set forth as Exhibit XIII (each such
notice, a “Purchase Limit Decrease Notice”) to the Agent (which shall promptly
forward a copy to each Purchaser Agent) reduce in part the unused portion of the
Purchase Limit (but not below the amount which would cause the Group Invested
Amount of any Purchaser Group to exceed its Group Commitment (after giving
effect to such reduction) and, unless terminated in whole, not below
$200,000,000); provided that each partial reduction of the Purchase Limit shall
be in an amount equal to $10,000,000 (or a larger integral multiple of
$1,000,000 if in excess thereof). Such reduction shall, unless otherwise agreed
to in writing by

 

1



--------------------------------------------------------------------------------

the Seller, the Agent and each Purchaser Agent, be applied ratably to reduce the
Group Commitment of each Purchaser Group.”.

(b)        Exhibit I to the Receivables Purchase Agreement is hereby amended as
follows:

(i)        the defined terms “Period A”, “Period A Purchase Limit”, “Period B”
and “Period B Purchase Limit” are hereby deleted in their entirety;

(ii)        the definition of “Commitment” is hereby amended and restated in its
entirety to read as follows:

““Commitment” means, with respect to each Related Committed Purchaser, the
aggregate maximum amount which such Purchaser is obligated to pay hereunder on
account of all Purchases, as set forth below its signature to this Agreement or
in the Assumption Agreement or Transfer Supplement (or, with respect to the
Commitment of BTMU as the Related Committed Purchaser for Victory Receivables
Corporation, as set forth on its signature page to the Third Amendment),
pursuant to which it became a Purchaser, as such amount may be modified in
connection with any subsequent assignment pursuant to Section 12.1 or in
connection with a reduction in the Purchase Limit pursuant to Section 1.1(b).”.

(iii)        the definition of “LIBO Rate” is hereby amended by inserting the
following sentence at the end thereof:

“If the calculation of the LIBO Rate results in a LIBO Rate of less than zero
(0), the LIBO Rate shall be deemed to be zero (0) for all purposes of this
Agreement and the Transaction Documents.”;

(iv)        the definition of “Purchase Limit” is hereby amended and restated in
its entirety to read as follows:

““Purchase Limit” means, initially, $350,000,000, as such amount may be reduced
pursuant to Section 1.1(b) or increased pursuant to Section 1.1(c). References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the then outstanding Aggregate Invested Amount.”;

(v)        the definition of “Scheduled Facility Termination Date” is hereby
amended by replacing the date “April 15, 2018” where it appears therein with the
date “April 29, 2019” in its place; and

(vi)        the following definition is hereby added to Exhibit I to the
Receivables Purchase Agreement in the appropriate alphabetical order:

 

2



--------------------------------------------------------------------------------

“Third Amendment” means that certain Amendment No. 3 to Receivables Purchase
Agreement, dated as of June 1, 2016, by and among the Seller, the Purchasers and
Purchaser Agents party thereto, the Performance Guarantor (solely with respect
to Section 10 thereof) and the Agent.”.

3.        Representations and Warranties. The Seller hereby certifies,
represents and warrants to the Agent, each Purchaser Agent and each Purchaser
that on and as of the date hereof:

(a)        each of its representations and warranties contained in Article V of
the Receivables Purchase Agreement is true and correct, in all material
respects, on and as of the date hereof; and

(b)        no Termination Event or Unmatured Termination Event exists.

4.        Conditions to Effectiveness and Post-Closing Covenant.

(a)         This Amendment shall become effective on the date (the “Effective
Date”) when each Purchaser Agent shall have received:

(i)        counterparts of this Amendment duly executed by the other parties
hereto; and

(ii)        a fully-earned and non-refundable extension fee equal to the product
of (a) 0.05% and (b) such Purchaser Group’s Group Commitment, payable on or
prior to the date hereof; provided, however, that, for the avoidance of doubt,
the Group Commitment of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Purchaser Group, for purposes of this Section 4(b), shall be $350,000,000 as of
the date hereof.

(b)        Each Seller Party covenants and agrees to deliver to the Agent,
within two (2) Business Days after the Effective Date (or such later date agreed
to by the Agent), a copy of the resolutions of the Board of Directors of each
Seller Party and Performance Guarantor certified by its Secretary authorizing
such Person’s execution, delivery and performance of this Amendment and the
performance of its obligations under the Receivables Purchase Agreement (as
amended by this Amendment).

5.        Ratification. This Amendment constitutes an amendment to the
Receivables Purchase Agreement. After the execution and delivery of this
Amendment, all references to the Receivables Purchase Agreement in any document
shall be deemed to refer to the Receivables Purchase Agreement as amended by
this Amendment, unless the context otherwise requires. Except as amended above,
the Receivables Purchase Agreement is hereby ratified in all respects. Except as
set forth above, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment or waiver of any right, power or remedy of the
parties hereto under the Receivables Purchase Agreement, nor constitute an
amendment or waiver of any provision of the Receivables Purchase Agreement. This
Amendment shall not constitute a course of dealing among the parties hereto at
variance with the Receivables Purchase Agreement such as to require further
notice by any of the Agent, the Purchaser Agents or the Purchasers to require
strict

 

3



--------------------------------------------------------------------------------

compliance with the terms of the Receivables Purchase Agreement in the future,
as amended by this Amendment, except as expressly set forth herein. The Seller
hereby acknowledges and expressly agrees that each of the Agent, the Purchaser
Agents and the Purchasers reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Receivables Purchase
Agreement, as amended herein.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any other Transaction Document
or any provision hereof or thereof.

9. Transaction Document. This Amendment shall constitute a Transaction Document
under the Receivables Purchase Agreement.

10. Ratification of Performance Undertaking. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HSFR INC.,

as Seller

By:   /s/ Michael Amodio   Name: Michael Amodio   Title:  Treasurer Solely with
respect to Section 10: HENRY SCHEIN, INC., as Performance Guarantor By:   /s/
Michael Amodio   Name: Michael Amodio   Title:  Treasurer

 

5



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Purchaser Agent

for Victory Receivables Corporation

By:   /s/ Luna Mills   Name: Luna Mills   Title: Managing Director

VICTORY RECEIVABLES CORPORATION,

as an Uncommitted Purchaser

By:   /s/ David V. DeAngelis   Name: David V. DeAngelis   Title: Vice President

 

6



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Committed
Purchaser for Victory Receivables Corporation By:   /s/ Luna Mills  

Name: Luna Mills

Title: Managing Director

Commitment: $350,000,000

 

7



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH,

as Agent

By:   /s/ Luna Mills  

Name: Luna Mills

Title: Managing Director

 

8